Citation Nr: 9933503	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for 
bronchiectasis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran served in active service from March 1952 to 
October 1952.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's disability is not characterized by 
bronchiectasis with incapacitating episodes of infection of 
two to four weeks total duration per year, or daily 
productive cough with sputum that is at times purulent or 
blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.


CONCLUSION OF LAW

The schedular criteria for an increased disability 
evaluation, in excess of 10 percent, for bronchiectasis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6601 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased disability evaluation is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, he has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a July 1953 rating decision, the veteran was 
awarded service connection and a noncompensable disability 
evaluation for bronchiectasis effective October 1952.  
Through the years, the veteran's award was variously 
increased and decreased, until a December 1958 rating 
decision in which it was rated as 0 percent disabling 
effective February 1959.  Subsequently, in a September 1990 
rating decision, the veteran's award was increased to a 10 
percent evaluation under Diagnostic Code 6601, effective June 
1989.  At present, as he believes his disability is more 
disabling than currently evaluated, the veteran's claim is 
before the Board for appellate review. 

With respect to the applicable law, codes in the 6600 series 
refer to diseases of the trachea and bronchi.  Under 
Diagnostic Code 6601, a 10 percent evaluation is warranted 
for bronchiectasis with intermittent productive of cough and 
acute infection requiring a course of antibiotics at least 
twice per year.  38 C.F.R. § 4.97, Diagnostic Code 6601 
(1999).  A 30 percent disability rating is warranted for 
bronchiectasis with incapacitating episodes of infection of 
two to four weeks total duration per year, or daily 
productive cough with sputum that is at times purulent or 
blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  Id.  A 60 
percent rating is warranted when the bronchiectasis is 
characterized by incapacitating episodes of infection of four 
to six weeks total duration per year, or near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and frank hemoptysis and requiring 
antibiotic usage almost continuously.  Id.  And, a 100 
percent rating is warranted when there are incapacitating 
episodes of infection of at least six weeks total duration 
per year.  For rating purposes, an incapacitating episode is 
one that requires bedrest and treatment by a physician.  38 
C.F.R. § 4.97, Code 6601, Note (1999).

With respect to the evidence of record, the record shows the 
veteran has had respiratory problems since his discharge from 
service.  Specifically, the record includes medical records 
from various VA Medical Centers located in Kansas City, 
Missouri; Wichita, Kansas; Topeka, Kansas; Little Rock, 
Arkansas; and Wadsworth, Kansas.  These records basically 
describe the treatment the veteran has received since his 
discharge from service to the present.  

A February 1990 VA examination report shows the veteran was 
diagnosed with bronchiectasia, chronic and progressive; and 
his symptomatology included hemoptysis (more severe since 
1958) which ranged from streaks of blood to tablespoons of 
blood.  However, a March 1993 VA examination report notes his 
lungs were clear, had normal breathing sounds, and did not 
have any wheezing, rales or rhonchi.  Additionally, pulmonary 
tests were performed on the veteran which revealed he had 
interstitial lung disease, but his Holter monitor in the 
prior year (in April 1992) was normal. 

Furthermore, the most recent medical records from a VA 
Medical Center (VAMC) are the records from the Wichita VAMC, 
which are dated from September 1986 to June 1998.  These 
records contain July 1986 notations showing the veteran was 
treated for chronic bronchitis, chronic obstructive pulmonary 
disease, and shortness of breath with exercise; he also had a 
50 pack year (4 packs per day) history of cigarette smoking.  
In addition, these records contain July 1997 notations from 
Dr. Fitzgerald which show the veteran complained of episodes 
of feeling as if he had a band around his throat, difficulty 
swallowing and dizziness.  And, June 1997 notations by Dr. 
Fitzgerald show the veteran was diagnosed with a history of 
bronchiectasis. 

A January 1998 VA examination report shows the veteran has 
phlegm that turns green; however, he neither took any 
medication for his lungs nor used inhalers.  As well, the 
report notes that the veteran was seen in March 1997 by a VA 
physician, Dr. Fitzgerald, who diagnosed him with possible 
bronchiectasis no longer active at that time.  The veteran's 
lungs were clear with normal breath sounds, no wheezing and 
no rales.  The veteran's diagnoses were obesity, history of 
bronchiectasis in March 1997, and a 25 year history of heavy 
smoking prior to 1974. 

Records from an unidentified VAMC dated March 1997 note the 
veteran and his wife reported an increase in sputum and that 
his physician had agreed to reorder sulfa/trimethoprim.  He 
was diagnosed with bronchiectasis.  Also, records from the 
Midwest Surgery Center dated from May 1999 to June 1999 show 
the veteran underwent evaluations for his respiratory 
condition.

Lastly, during the September 1998 appeal hearing at the RO, 
the veteran testified that, for the prior 6 months to a year, 
he had had constant phlegm output, some bleeding and had used 
antibiotics.  However, he also noted he had not been 
hospitalized for his respiratory disability in the recent 
past, and had undergone a 10-day treatment with antibiotics.

After a review of the evidence, the Board acknowledges the 
veteran had what appeared to be an episode of bronchiectasis 
in early 1997.  However, the Board finds that his respiratory 
disability is not characterized by bronchiectasis with 
incapacitating episodes of infection of two to four weeks 
total duration per year, or daily productive cough with 
sputum that is at times purulent or blood-tinged and requires 
prolonged (lasting four to six weeks) antibiotic usage more 
than twice a year.  As such, the Board finds that the 
veteran's respiratory disability more nearly approximates a 
disability characterized by bronchiectasis with intermittent 
productive cough and acute infection requiring a course of 
antibiotics at least twice per year, and thus, the 
preponderance of the evidence is against an award of an 
increased disability evaluation in excess of 10 percent for 
the veteran's bronchiectasis.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6601 (1999). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence does not show 
the veteran's symptomatology has caused marked interference 
with employment or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  Accordingly, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for bronchiectasis is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

